

113 HR 3749 IH: Medicare Demonstration of Coverage for Low Vision Devices Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3749IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mrs. Carolyn B. Maloney of New York (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a Medicare demonstration project to evaluate the fiscal impact of covering low vision devices as durable medical equipment under part B of the Medicare program.1.Short titleThis Act may be cited as the Medicare Demonstration of Coverage for Low Vision Devices Act of 2013.2.Demonstration of Medicare coverage of low vision devices as durable medical equipment(a)Establishment of demonstration project(1)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall commence a project (in this section referred to as the demonstration project) to demonstrate and evaluate the impact of covering low vision devices (including subsets of such devices) under part B of title XVIII of the Social Security Act in the same or similar manner as coverage is provided for durable medical equipment under such part.(2)Low vision device definedIn this section, the term low vision device means a device, prescribed by a physician, that magnifies, enhances, or otherwise augments or interprets visual images irrespective of the size, form, or technological features of such device and does not include ordinary eyeglasses or contact lenses or a device that is otherwise available for non-prescription retail sale to the general public at a cost of less than $500. In the previous sentence, the term ordinary eyeglasses or contact lenses means lenses that are intended to fully correct visual acuity or eliminate refractive error.(b)Project details(1)Eligible participantsAn individual enrolled under such part is eligible to participate in the demonstration project if an ophthalmologist or optometrist, after a clinical evaluation, has determined and certifies through a prescription that furnishing a low vision device to the individual is medically necessary.(2)National scope and durationThe demonstration project shall be national in scope and shall be conducted for a period of 5 years.(3)Project designThe Secretary shall design the demonstration project in a manner so as to provide a rich, well-structured, and defined data set from which inferences about the impact of the project can be made using appropriate statistical methods.(4)ConsultationIn conducting the demonstration project the Secretary shall consult with organizations of consumers with vision loss and other stakeholder organizations.(c)Reports(1)Interim reportNot later than 180 days after the last day of the third year of the demonstration project, the Secretary shall submit to the Committee on Finance of the Senate and to the Committees on Ways and Means and Energy and Commerce of the House of Representatives a report that describes the progress and preliminary findings from the demonstration project.(2)Final reportNot later than 180 days after the last day of the demonstration project and after solicitation and consideration of formal written input on the project from organizations representing consumers with vision loss and other stakeholder organizations, the Secretary shall submit to such Committees a final report on the project. Such report shall include an evaluation of the fiscal impact on the Medicare program of providing coverage of low vision devices and such other findings and recommendations as the Secretary deems appropriate.(d)FundingFor fiscal year 2014 and for each of the four succeeding fiscal years, out of any funds in the Treasury not otherwise appropriated, $2,500,000 is appropriated to the Secretary to carry out the demonstration project.